L
                                                                                                             243



                OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                   AUSTIN
 GROVER SELLERS
  A7rORNc-v
         OCNLRAL




Hunurable           T. 3. TriaBl8
#iret     n*si*tant
;tsta     supsriateabent           of Pub110 ~Inrtrootlon
&attln, Teraa




                We are in                   ret
reading a8 ioUon8r




                                                            know whfoh law 8hoold
                                                            OS alderzen or a olty
                                                           lo h o o tr
                                                                    l u8tee85
                                    bore      quertion        ha8 b8en r&mad ~JI
                                     lntinent         of   trumtee8      for        the Oater-
                             Johool Distrlot, rhloh ir 8                                    dirtriot
                             8taaoe rho5 the olty la8um%                                     oontml
          :i" it8 8ObaOl8 on August Lb, 18m.
                           “Your    urual         proqt      attention         to    thlr      opinion
          r8qurat      will   bo   gently          appraoiatr%.*
iionorrble    T.   Al. Triable,       page 2




                          The pertinent        part     of hrtiolr g774a is 3ootion
1, which     provider      a8   f01lUW81



                 %~w118 and oitlar which b0T8 heretofore
      Oh0885 tnefr trUStee8 by apQOintSSnt Of th8 Oity
      0~~5011      or    board cf aldsrirm, shall               be authorlxed   to
      005ti5U8      to    OhOOSO     their   tSU8t8.8      l0
                                                 thi8 ma55er;
      that la, by the appointnunt by tha board or aldar-
      aen of said olty or town; provided,       that seven trur-
      t808 shall ba 4$pOi5t8d, thror Of Whom *ha11 8erT8
      for   one year,   and two for two year8   and two for threr
      J8W8, and raah year th8r@lSft8r,      t&88   trUBt8.8  OT
      two trueteem     *hall bo appointed for a term or three
      yoora; an& rurther provided, that 05 a petition of
      twonty-Sive per cant 0r the voter8 or any such city
      or town, to bo asoertalned by the ballot8 aast at
      the regular     city eleotlon ln said oltp or town, the
      sryor    of 8uOh olty or town shall order an el8otfon
      to determine whother or not th8 school affair8 of
      suoh olty or town shall be directed by a aohool
      board lloated 15 aooordaooa wlth th8 provfeionr of
       this ohagter;    and, I5 caaa or a5y affir;aatlvevote,
      an eleotioo shall at onoo be ordered by the said
       myor, ror the purpose 0r OhOOaine(a school board
      oonslrtlng or %eren trusteoa,     am provided in the
       auooeeding        art iola.   *


                         abition 7, Chapter 68, Aota or the Birth Called
iiessfun, 4lst hglslsture,     whlon is the      rapziallngolauso of mtl-
018 8774a, provide8    a4 r0il0w48


                  “All hW8            Or hW8,
                            and &UAEtll        both general
        and apeolal, in oonfllct with the pr~vleions of thlr
        AOt *fe hereby r8p8a18d.*

                         Thl8 Opinion is         bared    Up05
                                                          the a88UJSQtlO5that
th4 City of &ate8Yilla               18 5Ot 4 ha4        rule    Oity
                                                              and 18 5ot operated
under a lpe~lal charter.                 we l88U1DIthat it :4 opersted under the
general law*.
Eonorablr T. U. Trl&b~a, gaga 3




                 Con4ldrrinsgtb strtutee abow quoted, yoa
are advlsod that th4 ,iot of 19;36warnrrpealrd by Choptrr 64,
quoted, in part, above, snd that th* Sotrrd o? Aldrr.:un or
City COUnOi1.ObcU1d OpQrst8 under m%rt101827744 48 it QOW a&+
pear8 ia Vemoat8   Amtotutsd Civil 4atute8,  said artlala gro-
tiding ror t three year t8rm for 8ohoo1truatos4.